Title: [Diary entry: 13 February 1788]
From: Washington, George
To: 

Wednesday 13th. Thermometer at 45 in the Morning—54 at Noon and 50 at Night. Clear and pleasant with the Wind at So. Wt. all day. The Marqs. de Chappedelaine (introduced by letters from Genl. Knox, Mr. Bingham &ca.) Captn. Enys (a British Officer) Colo. Fitzgerald, Mr. Hunter, Mr. Nelson & Mr. Ingraham came here to Dinner—all of whom returned after it except the last. I remained at home all day. The Plows at Muddy hole were usefully employed. At Dogue run it seems the grds. were in bad order. At the Ferry & Frenchs they cd. not work for the Frost and In the Neck they were not set to work till late. 